United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                    September 26, 2007
                      FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 07-10266
                             Summary Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DENNIS RAY BILLS

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 2:00-CR-20-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

      Dennis Ray Bills appeals the revocation of his supervised release from his
conspiracy conviction and the resulting 11-month sentence of imprisonment and
25-month term of supervised release. Bills argues that the district court abused
its discretion in revoking his supervised release because the Government did not
show by a preponderance of the evidence that he violated a condition of release.




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10266

Bills also contends that his sentence of imprisonment and supervised release is
unreasonable.
      The Government presented evidence that Bills did not timely attend
assessment interviews for the Batterer’s Intervention Program, a condition of his
supervised release, and that he was rejected from the program, in part, because
of his attitude. Thus, the Government showed that Bills violated a condition of
supervised release, and the district court did not abuse its discretion. See United
States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995).
      The policy statements in the Sentencing Guidelines recommend a prison
term of between 8 and 14 months based on Bills’s Grade C violation and his
criminal history category of VI. See U.S.S.G. § 7B1.4(a). Because Bills was
originally convicted of a Class D felony, the district court was authorized to
sentence him to 25 months of supervised release following his 11-month prison
sentence received upon revocation. See 18 U.S.C. §§ 371, 513(a), 3559(a),
3583(b)(2). Bills’s sentence was within the recommended range and is neither
unreasonable nor plainly unreasonable. See United States v. Hinson, 429 F.3d
114, 120 (5th Cir. 2005).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2